Atkinson, Justice.
The obligation assumed by the express company in accepting for transportation the goods of the consignor was to deliver the goods to the consignee at the point of destination in accordance with the contract of shipment. The duty imposed by this undertaking was well performed when the company delivered the goods either to the *488consignee, or to his duly appointed agent, either at the point of destination, or at an intermediate point at which the consignee was willing to accept delivery. The carrier is not at all events bound to deliver at the place designated in the bill of lading. Presumptively the consignee is the owner, entitled to receive the goods shipped, and unless at the time the contract of affreightment is made, “the carrier is advised that the consignor has not parted with his title, and that it is to vest in the consignee only upon the performance of certain conditions, as, for instance, the payment of their price, a delivery at any place appointed by the consignee will discharge the carrier from his liability, even though it should not be the place appointed by the consignor.” Hutchinson on Carriers, §394. Tim fact, therefore; that the goods were delivered, under the circumstances of the present case, at a point other than that designated in the bill of lading, was a breach of no duty owing from the carrier to the consignor. No conditions precedent to delivery were imposed upon the consignee, of which the carrier was advised; and the delivery, if to the proper person, even though made at an intermediate point, was well accomplished. This being true, we will proceed to inquire whether the delivery was made to the person actually designated in the bill of lading as the consignee, and to the person to whom the consignor supposed that they were consigned. The name of the real consignee was J. C. Coleman. He was a reputable merchant engaged in business at Swainsboro. He had given to the agent of the defendant company at Midville, prior to the time the goods in question Were shipped to him, a written order in the following words: “Please deliver any and all express matter (moneys included) addressed to me, to the conductor of the M., S. & R. B. Railroad, until further notice. ' This my standing order.” The express company had an office at Midville; it had none at Swainsboro. In the ordinary course of his business the con*489signee had found it convenient to have goods destined for him at Swainsboro by express, delivered to the conductor of the Midville, Swainsboro & Red Bluff Railroad Company, who had charge of the company’s trains between Swainsboro and IVIidville. This general order was executed by the consignee and delivered to the agent of the express company at Midville in order to effectuate more ■conveniently this arrangement. Alt the time the order was given, the name of the conductor who was engaged in running this train was Brannen, but it so happened that on the day of the delivery of the goods in question, the train was run by one Kelly as conductor. We do not regard this circumstance, however, as material. The object of Coleman, the consignee, in specifying the conductor of this train as the person who should, in his name, receive from the express company any goods consigned to him, was not to constitute any particular individual his agent, but the legal effect of .the order was to constitute the person holding th'e office and discharging the duties of conductor as his agent. Presumably, the railroad company would appoint only responsible men to that position, and at all events he reposed his confidence in the official designated by the railroad company to discharge the duty of conductor, rather than in the individual who, at the time the order was written, happened to occupy that position. Had it been the purpose of the consignee to confer this power upon a particular individual, that individual would have been named or described in such manner as would admit of his personal identification; but where the power was referred to the “conductor” generally, we do not doubt that it was well exercised by any person who, ait the time, was entrusted by the railroad company with the discharge of the duties of that responsible position. Having given the direction to the express company in general terms, if the railroad company thereafter, in the conduct of its business, selected a person unworthy of trust, it was his duty to revoke the *490order, which might have been done at any time. This being true, we are unable to find in this record any evidence of a breach of duty upon the part of the express company toward the consignor. As we have seen before, the place of delivery was immaterial; and as we have endeavored to show, the goods were delivered in accordance with the direction of the consignor to the consignee, by and through the duly appointed agent of the latter, who was fully authorized to receive them. Having discharged its full duty toward the consignor, it can make no difference that subsequent to the time the goods went into the hands of the duly accredited agent of the consignee, they were by him negligently delivered to a person other than the consignee, who was not entitled to receive 'them. That the person to whom the delivery was ultimately made practiced a fraud upon the consignor, does not áuthorize the courts to inqpose upon the express company a responsibility when it has been faultless in the premises.
"Without undertaking to deal with the many minor questions which appear in the record, the judgment of the trial judge refusing a new trial is reversed upon the ground that the verdict is contrary to law. ' Judgment reversed.